Citation Nr: 0629753	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture, second metacarpal, left hand, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  That rating decision, in pertinent 
part, denied the veteran's claim for a compensable evaluation 
for residuals of fracture, second metacarpal, left hand.

In an August 2001 decision, the Board, in pertinent part, 
denied the veteran's claim for a compensable evaluation for 
residuals of fracture, second metacarpal, left hand.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2002, the Court vacated 
that portion of the Board's August 2001 decision that denied 
a compensable evaluation for residuals of fracture, second 
metacarpal, left hand, and remanded the case for action 
consistent with the Joint Motion for Remand.

Subsequently, in May 2002, the Board ordered additional 
development of the claim.  In August 2003, the case was 
remanded for additional development.  

In an October 2004 rating action, the RO increased the 
evaluation for residuals of fracture, second metacarpal, left 
hand, to 10 percent disabling.  The case is again before the 
Board.


FINDING OF FACT

The objective evidence of record is negative for ankylosis or 
resulting limitation of motion of any other digit that could 
entitle the veteran to a higher rating for his residuals of 
fracture, second metacarpal, left hand.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of fracture, second metacarpal, left hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.65, 4.71a, Diagnostic Codes 5225 and 5229 
(2006); 4.71a, Diagnostic Code 5225 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letter dated in February 2004.  
The originating agency specifically informed the appellant to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The claims folder contains relevant private and VA medical 
records.  The veteran underwent VA examinations in January 
1999, August 2000, and March 2004.  He has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  In light of the Board's denial 
of the appellant's claim for an increased evaluation, no 
additional disability rating or effective date will be 
assigned.  There can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2006);  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  

Service connection for residuals of fracture, second 
metacarpal of the left hand, was granted in August 1960.  A 
noncompensable evaluation was assigned from May 1960.  The 
veteran filed his current claim for an increased evaluation 
in December 1998.  An October 2004 rating decision granted a 
10 percent evaluation from December 1998.

A July 1960 VA X-ray report showed an old healed fracture 
present in the midshaft of the second metacarpal bone.  On a 
VA orthopedic examination in July 1960, the left hand 
appeared perfectly physiological.  The examiner could detect 
no abnormality objectively.  There was full range of motion 
and good strength in the hand.  There was no consistent 
evidence of loss of sensation on testing.  The diagnosis was 
well-healed fracture of the shaft of the second metacarpal.

A November 1985 VA outpatient report shows that the veteran 
complained of left hand trouble.  The assessment was 
degenerative arthritis of the left hand.  An November 1998 
report from a private doctor noted that the veteran was seen 
with several complaints including left hand pain.

On a January 1999 VA Hand, Thumb, and Fingers examination 
report, the examiner noted the veteran's history of having 
broken his left hand in 1944. The veteran reported that his 
hand now caused pain that ran up his arm, and he stated that 
at times he could hardly open and close it.  He stated that 
he had periods of flare-up, participated by weather and 
alleviated by heat.  He did not take any medication for it 
except Tylenol sometimes at night.  On physical examination, 
there was a very slight irregularity of the midshaft of the 
left second metacarpal.  There were no functional defects.  
The tips of the fingers approximated the tip of the thumb, 
and the tips of the fingers approximated the median 
transverse fold of the palm exactly.  Grasping of objects 
with strength and dexterity was good.  The hand evaluated as 
a unit was well adapted for grasping, etc.  The veteran was 
right handed.  The diagnosis was healed fracture of the left 
second metacarpal with no loss of function due to pain.

A January 1999 VA X-ray report showed a healed left index 
finger metacarpal bone fracture.  No acute fracture was 
noted.  Mild first carpal metacarpal joint degenerative 
changes were seen.

An August 2000 VA General Medical examination report shows 
that the veteran reported a history of a fracture to the left 
hand in service which required surgery with implantation of 
pins in the hand which were removed later.  He stated that he 
was left with an aching sensation in his hand which was 
present constantly and was worse in bad weather; however, he 
was generally able to function with his hand.  He was able to 
take the cap off a bottle, to eat his food, etc.  On physical 
examination, the examiner noted that the left hand had full 
range of motion with some aching sensation on palpation and 
on range of motion.  Neurological examination of the hand was 
normal.  The impression was status post fracture of left hand 
with chronic pain.

On VA examination in March 2004, the veteran reported pain in 
the left hand extending into the arm.  He used Tylenol PM at 
bedtime.  He reported that stiffness in the hand restricted 
him from driving and limited his ability to garden.  
Examination showed calluses on the second metacarpal 
apparently from working in the garden or some other manual 
type of labor; the examiner also noted dirt under the nails 
of the left hand.  Clenching his fist ten times resulted in a 
mild increase in pain.  Grip strength was noted as 3 on the 
left versus 5 on the right.  Passive flexion of the 
metacarpophalangeal joint on the left was to 70 degrees.  
Active was to 70 degrees with mild pain with resistance.  The 
veteran could touch the proximal transverse crease of the 
palm with his finger.  X-ray of the left hand showed mild 
arthritic changes at the interphalangeal joints of all 
digits.  The examiner noted moderate functional impairment 
due to arthritis.

The veteran is currently receiving a 10 percent rating under 
Diagnostic Code 5225, ankylosis of the index finger.  38 
C.F.R. § 4.71a.  The March 2004 VA examiner confirmed that 
the veteran is right-handed, thus confirming that his left 
index finger is on the minor, i.e., non-dominant hand.  See 
38 C.F.R. § 4.69.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of ankylosis or 
limited motion of single or multiple fingers, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.

Based on the above, prior to August 26, 2002, the Board may 
only apply the previous version of the Code.  As of August 
26, 2002, the Board can apply whichever version is most 
favorable to the veteran.

The Board notes that the RO addressed both the previous and 
new version in its October 2004 supplemental statement of the 
case (SSOC).  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Diagnostic Code 5225, for ankylosis of the index finger, was 
not modified in 2002.  A 10 percent rating will be awarded 
for ankylosis, either favorable or unfavorable, of the index 
finger.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2005), with 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2002).  
Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996)

However, a Note to the old version of Diagnostic Code 5225 
instructed the rater to contemplate an evaluation analogous 
to amputation where ankylosis was extremely unfavorable.  A 
Note to the newer version Code 5225 allows for an analogous 
rating under an amputation Code for resulting limitation of 
motion of other digits or interference with the overall 
function of the hand.

Effective August 26, 2002, Diagnostic Code 5229, for 
limitation of motion of the index finger was added.  This 
Code provides a zero percent rating where a gap of less than 
one inch (2.5 centimeters) exists between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees (for the major or minor hand).  A 10 
percent rating is provided for the major or minor hand where 
there is a gap of more than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30º.  38 C.F.R. § 4.71a 
(2006).

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  38 
C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1) 
(2006).

The veteran is currently in receipt of the maximum schedular 
rating for limitation of motion for the left index finger 
available under either Diagnostic Code 5225 or 5229.  When a 
disability is assigned the maximum rating for loss of range 
of motion, application of the factors for functional loss is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The evidence of record does not demonstrate extremely 
unfavorable ankylosis such as to warrant a rating for 
amputation under Diagnostic Code 5225 as it existed prior to 
August 26, 2002.  The evidence similarly does not establish 
that the service connected second metacarpal fracture (as 
opposed to osteoarthritis of the other fingers) results in 
limited motion of other digits of the left hand or 
interference with the overall function of the left hand.

Although the March 2004 VA examiner found mild osteoarthritis 
throughout the entire hand compatible with age, arthritis is 
rated on the basis of limitation of motion of the affected 
joint(s) which would not provide an avenue for a higher 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Other diagnostic codes for finger disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application under both the previous and amended regulations.  
See 38 C.F.R. § 4.71a, Codes 5216 to 5219 (unfavorable 
ankylosis of multiple digits), Codes 5220 to 5223 (favorable 
ankylosis of multiple digits), or Code 5224 (ankylosis of the 
thumb).  The evidence of record simply does not demonstrate 
that any other digits have been impacted by his left index 
finger condition.  Therefore, these Codes will not be 
applied.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his left hand 
disability, and there is no objective evidence of marked 
interference caused to his employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.

In sum, in light of the foregoing, the Board finds that the 
overall disability picture does not show a rating greater 
than 10 percent under either the previous or amended versions 
of the Code.  38 C.F.R. § 4.7.  The preponderance of the 
evidence is against the veteran's claim.  38 C.F.R. § 4.3 
(2006).  The appeal is denied.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


